

117 S707 IS: Energizing American Shipbuilding Act of 2021
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 707IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Wicker (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require a certain percentage of natural gas and crude oil exports be transported on United States-built and United States-flag vessels, and for other purposes.1.Short titleThis Act may be cited as the Energizing American Shipbuilding Act of 2021.2.National policy on strategic energy asset export transportation(a)LNG exports(1)FindingsCongress finds that—(A)liquefied natural gas (referred to in this paragraph as LNG) is hazardous to national import and export terminals and ports if mishandled;(B)LNG is a strategic national asset, the export of which should be used to preserve the tanker fleet and skilled mariner workforce of the United States, which are essential to national security; and(C)for the safety and security of the United States, LNG should be exported on vessels documented under the laws of the United States.(2)Requirement for transportation of exports of natural gas on vessels documented under laws of the
 United StatesSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:(g)Transportation of exports of natural gas on vessels documented under laws of the United States(1)Condition for approvalExcept as provided in paragraph (7), with respect to an application to export natural gas under subsection (a), the Commission shall include in the order issued for that application the condition that the person transport the natural gas on a vessel that meets the requirements described in paragraph (3).(2)PurposeThe purpose of the requirement under paragraph (1) is to ensure that, of all natural gas exported by vessel in a calendar year, the following percentage is exported by a vessel that meets the requirements described in paragraph (3):(A)In each of the 7 calendar years following the calendar year in which this subsection is enacted, not less than 2 percent.(B)In each of the 8th and 9th calendar years following the calendar year in which this subsection is enacted, not less than 3 percent.(C)In each of the 10th and 11th calendar years following the calendar year in which this subsection is enacted, not less than 4 percent.(D)In each of the 12th and 13th calendar years following the calendar year in which this subsection is enacted, not less than 6 percent.(E)In each of the 14th and 15th calendar years following the calendar year in which this subsection is enacted, not less than 7 percent.(F)In each of the 16th and 17th calendar years following the calendar year in which this subsection is enacted, not less than 9 percent.(G)In each of the 18th and 19th calendar years following the calendar year in which this subsection is enacted, not less than 11 percent.(H)In each of the 20th and 21st calendar years following the calendar year in which this subsection is enacted, not less than 13 percent.(I)In the 22nd calendar year after the calendar year in which this subsection is enacted and each calendar year thereafter, not less than 15 percent.(3)Requirements for vesselsA vessel meets the requirements described in this paragraph—(A)with respect to each of the 5 calendar years following the calendar year in which this subsection is enacted—(i)if—(I)the vessel is documented under the laws of the United States; and(II)with respect to any retrofit work necessary for the vessel to export natural gas—(aa)such work is done in a shipyard in the United States; and(bb)any component of the vessel listed in paragraph (4) that is installed during the course of such work is manufactured in the United States; or(ii)if—(I)the vessel is built in the United States;(II)the vessel is documented under the laws of the United States;(III)all major components of the hull or superstructure of the vessel are manufactured (including all manufacturing processes from the initial melting stage through the application of coatings for iron or steel products) in the United States; and(IV)the components of the vessel listed in paragraph (4) are manufactured in the United States; and(B)with respect to the 6th calendar year following the calendar year in which this subsection is enacted, and each calendar year thereafter, if the vessel meets the requirements of subparagraph (A)(ii).(4)ComponentsThe components of a vessel listed in this paragraph are the following:(A)Air circuit breakers.(B)Welded shipboard anchor and mooring chain with a diameter of 4 inches or less.(C)Powered and non-powered valves in Federal Supply Classes 4810 and 4820 used in piping.(D)Machine tools in the Federal Supply Classes for metal-working machinery numbered 3405, 3408, 3410 through 3419, 3426, 3433, 3438, 3441 through 3443, 3445, 3446, 3448, 3449, 3460, and 3461.(E)Auxiliary equipment for shipboard services, including pumps.(F)Propulsion equipment, including engines, propulsion motors, reduction gears, and propellers.(G)Shipboard cranes.(H)Spreaders for shipboard cranes.(I)Rotating electrical equipment, including electrical alternators and motors.(J)Compressors, pumps, and heat exchangers used in managing and re-liquefying boil-off gas from liquefied natural gas.(5)Waiver authorityThe Commission may waive the requirement under clause (i)(II)(bb) or (ii)(IV), as applicable, of paragraph (3)(A) with respect to a component of a vessel if the Maritime Administrator determines that—(A)application of the requirement would—(i)result in an increase of 25 percent or more in the cost of the component of the vessel; or(ii)cause unreasonable delays to be incurred in building or retrofitting the vessel; or(B)such component is not manufactured in the United States in sufficient and reasonably available quantities of a satisfactory quality.(6)Opportunities for licensed and unlicensed marinersExcept as provided in paragraph (7), the Commission shall include, in any order issued under subsection (a) that authorizes a person to export natural gas, a condition that the person provide opportunities for United States licensed and unlicensed mariners to receive experience and training necessary to become credentialed in working on a vessel transporting natural gas.(7)ExceptionThe Commission may not include in any order issued under subsection (a) authorizing a person to export natural gas to a nation with which there is in effect a free trade agreement requiring national treatment for trade in natural gas a condition described in paragraph (1), or a condition described in paragraph (6), if the United States Trade Representative certifies to the Commission, in writing, that such condition would violate obligations of the United States under such free trade agreement.(8)Use of Federal informationIn carrying out paragraph (1), the Commission—(A)shall use information made available by—(i)the Energy Information Administration; or(ii)any other Federal agency or entity the Commission determines appropriate; and(B)may use information made available by a private entity only if applicable information described in subparagraph (A) is not available..(3)Conforming amendmentSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended by striking or the exportation of natural gas and inserting or, subject to subsection (g), the exportation of natural gas.(b)Crude oilSection 101 of title I of division O of the Consolidated Appropriations Act, 2016 (42 U.S.C. 6212a) is amended—(1)in subsection (b), by striking subsections (c) and (d) and inserting subsections (c), (d), and (f); and(2)by adding at the end the following:(f)Transportation of exports of crude oil on vessels documented under laws of the United States(1)In generalExcept as provided in paragraph (6), as a condition to export crude oil, the President shall require that a person exporting crude oil transport the crude oil on a vessel that meets the requirements described in paragraph (3).(2)PurposeThe purpose of the requirement under paragraph (1) is to ensure that, of all crude oil exported by vessel in a calendar year, the following percentage is exported by a vessel that meets the requirements described in paragraph (3):(A)In each of the 7 calendar years following the calendar year in which this subsection is enacted, not less than 3 percent.(B)In each of the 8th, 9th, and 10th calendar years following the calendar year in which this subsection is enacted, not less than 6 percent.(C)In each of the 11th, 12th, and 13th calendar years following the calendar year in which this subsection is enacted, not less than 8 percent.(D)In the 14th calendar year following the calendar year in which this subsection is enacted and each calendar year thereafter, not less than 10 percent.(3)Requirements for vesselsA vessel meets the requirements described in this paragraph—(A)with respect to each of the 4 calendar years following the calendar year in which this subsection is enacted—(i)if—(I)the vessel is documented under the laws of the United States; and(II)with respect to any retrofit work necessary for the vessel to export crude oil—(aa)such work is done in a shipyard in the United States; and(bb)any component of the vessel listed in paragraph (4) that is installed during the course of such work is manufactured in the United States; or(ii)if—(I)the vessel is built in the United States;(II)the vessel is documented under the laws of the United States;(III)all major components of the hull or superstructure of the vessel are manufactured (including all manufacturing processes from the initial melting stage through the application of coatings for iron or steel products) in the United States; and(IV)the components of the vessel listed in paragraph (4) are manufactured in the United States; and(B)with respect to the 5th calendar year following the calendar year in which this subsection is enacted and each calendar year thereafter, if the vessel meets the requirements of subparagraph (A)(ii).(4)ComponentsThe components of a vessel listed in this paragraph are the following:(A)Air circuit breakers.(B)Welded shipboard anchor and mooring chain with a diameter of four inches or less.(C)Powered and non-powered valves in Federal Supply Classes 4810 and 4820 used in piping.(D)Machine tools in the Federal Supply Classes for metal-working machinery numbered 3405, 3408, 3410 through 3419, 3426, 3433, 3438, 3441 through 3443, 3445, 3446, 3448, 3449, 3460, and 3461.(E)Auxiliary equipment for shipboard services, including pumps.(F)Propulsion equipment, including engines, propulsion motors, reduction gears, and propellers.(G)Shipboard cranes.(H)Spreaders for shipboard cranes.(I)Rotating electrical equipment, including electrical alternators and motors.(5)Waiver authorityThe President may waive the requirement under clause (i)(II)(bb) or clause (ii)(IV), as applicable, of paragraph (3)(A) with respect to a component of a vessel if the Maritime Administrator determines that—(A)application of the requirement would—(i)result in an increase of 25 percent or more in the cost of the component of the vessel; or(ii)cause unreasonable delays to be incurred in building or retrofitting the vessel; or(B)such component is not manufactured in the United States in sufficient and reasonably available quantities of a satisfactory quality.(6)ExceptionThe President may not, under paragraph (1), condition the export of crude oil to a nation with which there is in effect a free trade agreement requiring national treatment for trade in crude oil if the United States Trade Representative certifies to the President, in writing, that such condition would violate obligations of the United States under such free trade agreement.(7)Opportunities for licensed and unlicensed marinersThe Maritime Administrator shall ensure that each exporter of crude oil by vessel provides opportunities for United States licensed and unlicensed mariners to receive experience and training necessary to become credentialed in working on such vessels.(8)Use of Federal informationIn carrying out paragraph (1), the President—(A)shall use information made available by—(i)the Energy Information Administration; or(ii)any other Federal agency or entity the Commission determines appropriate; and(B)may use information made available by a private entity only if applicable information described in subparagraph (A) is not available..3.Energy Information Administration informationThe Secretary of Energy, acting through the Administrator of the Energy Information Administration (referred to in this section as the Secretary), shall collect, and make readily available to the public on the internet website of the Energy Information Administration, information on exports by vessel of natural gas and crude oil, including—(1)forecasts for, and data on, those exports for the calendar year following the calendar year in which this Act is enacted and each calendar year thereafter; and(2)forecasts for those exports for multiyear periods after the date of enactment of this Act, as determined appropriate by the Secretary.